DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 11280997) hereto after referred to as D1.


With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein the second DT-PBS (562) is configured to direct, based on polarization, the first portion state of light towards the first DT-PBS (512).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5, wherein one of the first DT-PBS (512) and the second DT-PBS (562) is configured to compensate for a spectral dispersion (Col. 10, Ln. 12-16)  of one other of the first DT-PBS (512) and the second DT-PBS (562).

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein at least one of the first (512) and second DT-PBS (562) comprise a reflective or transmissive 

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5a, wherein at least one of the first (512) and second DT-PBS (562) reflect and direct, based on polarization, the first portion of light.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5b wherein at least one of the first (512) and second DT-PBS (562) transmit and direct, based on polarization, the first portion of light.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein at least one of the first (512) and second DT-PBS (562) is configured with optical power to converge or diverge light (Col. 17, ln. 13-41).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further 

With regard to claim 9, D1 teaches a head-mounted display (HMD) comprising: a light source for illuminating an eye; a first diffraction type polarizing beam splitter (DT-PBS) (512) configured to direct, based on polarization, a first portion of light from a second DT-PBS (562) towards an eye-tracking detector (Col. 17, ln. 13-41).

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein the second DT-PBS (562) is configured to direct, based on polarization, the first portion of light towards the first DT-PBS (512).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein one of the first DT-PBS (512) and the second DT-PBS (562) is configured to compensate for a spectral dispersion (Col. 10, Ln. 12-16) of one other of the first DT-PBS (512) and the second DT-PBS (562).



With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein at least one of the first (512) and second DT-PBS (562) reflect and direct, based on polarization, the first portion of light.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein at least one of the first (512) and second DT-PBS (562) transmit and direct, based on polarization, the first portion of light.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein at least one of 

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5; wherein the second DT-PBS is configured to direct, based on polarization, the first portion of light towards an eye.

With regard to claim 17, D1 teaches a method of tracking one and/or both eyes of an HMD user, in at least figure 5 and (Col. 17, ln. 13-41); comprising: directing light from a light source (506) towards a user's eye; reflecting the light from the user's eye towards a first diffraction type polarizing beam splitter (DT-PBS) (512); directing, based on polarization, a first portion of the light (504) from the first DT-PBS (512) towards a second DT-PBS (562); and directing, based on polarization, the first portion of the light from the second DT-PBS (562) towards a detector (540).

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5 and (Col. 17, ln. 13-41); wherein the light from the light source is broadband.



With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 5 and (Col. 17, ln. 13-41); wherein at least one of the first (512) and second (562) DT-PBS is configured to transmit and direct, based on polarization, the first portion of the light.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872